Citation Nr: 0314958	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1961 to February 1966.  He died on February [redacted], 
1992.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On August 13, 2002, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
by videoconference.  A transcript of that hearing is of 
record.

REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2002).  

A regulation provides that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309 will 
be considered to have been incurred in service under certain 
circumstances even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. 
§ 3.307(a) (2002).  The listed diseases subject to 
presumptive service connection include respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  See 
38 C.F.R. § 3.309(e) (2002).  The veteran must have served 90 
days or more during a war period or after December 31, 1946.  
See 38 C.F.R. § 3.307(a)(1).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2002).  (Emphasis supplied.)

In the instant case, the veteran served for more than 90 days 
during a period of war and he died of a disease listed at 
38 C.F.R. § 3.309(e) as associated with exposure to 
herbicides.  His death certificate listed the immediate cause 
of death as metastatic adenocarcinoma of the lung, a 
respiratory cancer.  An issue for consideration is whether 
the conditions of his naval service involved duty or 
visitation in the Republic of Vietnam.  His service personnel 
records show that he was assigned to the USS Gridley (DLG 21) 
from May 25, 1963, to September 22, 1964, and to the USS 
Pritchett (DD 561) from September 22, 1964, to February 28, 
1966.  The service personnel records do not show that the 
veteran had any duty in the Republic of Vietnam, so the 
question becomes whether he had visitation in the Republic of 
Vietnam.  

The appellant contends that the veteran went ashore from a 
ship to which he was assigned and purchased dolls in the 
Republic of Vietnam which he sent to her in the continental 
United States.  VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).
The Board finds that an effort should be made to determine 
from official sources whether either or both of the ships to 
which the veteran was assigned from May 1963 to February 1966 
made a port call in the Republic of Vietnam, and this case 
will be remanded for that purpose.

Under the circumstances, this case is remanded to the RO for 
the following:

The RO should contact the Naval Historical Center, 
Department of the Navy, 805 Kidder Breese S.E, 
Washington Navy Yard, Washington, DC 20374-5060 and 
request a copy of the Cruise Book for the USS Gridley 
(DLG 21) for the period May 25, 1963, to September 22, 
1964, and a copy of the Cruise Book for the USS 
Pritchett (DD 561) for the period September 22, 1964, 
to February 28, 1966 in order to obtain documentation 
of the port calls made by those ships during those 
periods of time.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the 



matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




